HURLEY, J.
The city of Cincinnati in this case brought an action against Jacob Brand to recover damages for the use of the fire department in fighting a fire on his premises, by reason of the alleged violation of an ordinance which provides that the city may recover the cost and expense, as fixed by the director of public safety, for use of the fire department in a civil action where the person on whose premises the fire occurs fails to comply with the orders of the fire chief relative to the abolishing of fire hazards.
The city introduced evidence showing the cost of the oil, and gasoline used in the fire apparatus, the water used; and the expert testimony as to wear and tear on the various pieces of apparatus. Brand filed a motion to dismiss the petition on the ground that the ordinance referred to is unconstitutional and that it is unreasonable. The Common Pleas Court held:
1. A city council has a right to pass all reasonable legislation for the safety and protection of the community.
2. “It is a general rule that the violation of a duty imposed by statute or ordinance is evidence of negligence which may justify a verdict against one who has violated the same.”
3. A municipality would have a right to pass an ordinance providing for and fixing of civil liability; and making it negligence to fail to comply with the ordinance requiring inspection and proper provisions to be made for the entrance of the fire department into any building in case of fire.
4. There is nothing unreasonable in this enactment since it appears on its face that it is passed for the protection of the community at large and is not discriminatory in its nature.
5. This section of the ordinance is constitutional and the motion to dismiss is overruled.
Motion overruled.